DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of nerve wrap (species A), PEG (species B) and gel (species C) in the reply filed on 1/11/2022 is acknowledged.  However, after further consideration, the species elections are hereby withdrawn.  

Status of the Claims
	Claim 8 has been amended.  No claims were cancelled or newly added.  Accordingly, claims 1-18 remain pending in the application. 

Information Disclosure Statement
The IDS’s filed 7/30/2021 and 1/11/2022 have been considered.  Signed copies are enclosed herewith.

Title
The title of the invention does not describe the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding instant claim 1, the claim recites the steps, “introducing media into the form to at least partially surround the nerve” and “filling the media at least part way around the nerve”.  Both steps of introducing and filling position media at least partially around the nerve.  The claim is indefinite because it is unclear what the filling step adds to the method as the introducing step appears to accomplish what the filling step intends to accomplish.  Claims 2-7 depend from claim 1 and, as such, suffer from the same deficiency.  
Regarding instant claim 15, said claim does not end with a period and as such the claim is not definitively limited only to the limitations expressly recited in the claim. See MPEP 608.01(m).
Regarding instant claim 18, said claim recites, “wherein permitting the growth permissive media to form the conductive bridge the growth permissive media comprises transforming the growth permissive media from a first state to a second state, and wherein the growth permissive media is less flowable when in the second state than when in the first state”.  The claim is indefinite because it is not understood what is meant by “wherein permitting the 

	
Claims 1, 3-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “transforming the media from a first state to a second state to form the protective barrier, wherein the media is  less flowable when in the second state than when in the first state”.  The instant specification discusses a method of forming a nerve wrap at [0088], [0094] and [0134]; Examples 1-3.  In every instance, “transforming the media from a first state to a second state to form the protective barrier, wherein the media is  less flowable when in the second state than when in the first state” is mentioned.  The instant specification does not provide a method of forming a nerve wrap without said limitation.  Accordingly, “transforming the media from a first state to a second state to form the protective barrier, wherein the media is  less flowable when in the second state than when in the first state” appears to be a critical or essential element missing from the claimed invention. Applicant is invited to point to support said claim as the examiner has been unable to locate support for an embodiment of the invention that does not require a medical device.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Melvik et al. (US 2006/0159823 A1, Jul. 20, 2006, hereafter as “Melvik”).
	The instant claims are drawn to a method of forming a nerve wrap, the method comprising: identifying a nerve; positioning the nerve at least partially within a form; introducing media into the form to at least partially surround the nerve; filling the media at least part way around the nerve; and permitting the media to form a protective barrier at least part way around the nerve
	Regarding instant claims 1, 2 and 4-7, Melvik teaches an alginate system comprising soluble alginate and insoluble alginate/gelling ion particles which when combined in the presence of a solvent, form a dispersion and an alginate gel begins to form as the gelling ion of the particles begins crosslinking alginate polymers from the particles and the soluble alginate polymers in solution (in situ) ([0035]).  Melvik teaches that the dispersion may be dispensed within an individual as a liquid/slurry to a site where an alginate gel matrix is desirable ([0036]).  Melvik also teaches that the dispersion in the form of a slurry can be poured, injected and 
	While Melvik is silent to the explicit teaching of identifying a nerve and positioning the nerve at least partially within a form, Melvik implicitly teaches said steps in light of Melvik’s teachings of filling a nerve conduit with self-gelling alginate for improved guidance and biocompatibility for nerve regrowth and dispensing the liquid/slurry to a site in an individual that the alginate gel is desirable (discussed above).
	The teachings of Melvik render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melvik et al. (US 2006/0159823 A1, Jul. 20, 2006, hereafter as “Melvik”), as applied to claim 1 above.
The instant invention is described above.
Melvik teaches the elements discussed above.
	Melvik is silent to the limitation, “wherein a hydrophilic characteristic of the media cooperates with a hydrophobic characteristic of the form is configured to facilitate rapid release of the protective barrier from the form”.  
	MPEP 2112.01(I) states, 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

MPEP 2112(III) also states, 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims (emphasis added).	

The limitation describes characteristics of the media and the form, however there are no specific materials claimed.  Melvik does not explicitly teach said characteristics, however Melvik teaches the claimed method steps.  Melvik also teaches hydrophilic media including water ([0057]).  Thus, the process of Melvik and the claimed process appear to be substantially identical.  “The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product” (MPEP 2112.01(I)). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s method differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	The teachings of Melvik render the instant claim prima facie obvious.

Claims 8-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Melvik et al. (US 2006/0159823 A1, Jul. 20, 2006, hereafter as “Melvik”) in view of Clements et al. (WO 2016/168669 A1, Oct. 20, 2016, hereafter as “Clements”).
	The instant claims are drawn to a method of forming a nerve wrap, the method comprising: identifying a first nerve end of a first nerve and a second nerve end of a second nerve to be coated; positioning the first and second nerve ends into a cavity at least partially defined by a first form; introducing a growth permissive media into the cavity to surround a gap between the first and second nerve ends; and introducing a growth inhibitory media; and permitting the growth inhibitory media to form a protective barrier around the first and second nerve ends.
Regarding instant claims 8, 10, 11, 14-18, Melvik teaches an alginate system comprising soluble alginate and insoluble alginate/gelling ion particles which when combined in the presence of a solvent, form a dispersion and an alginate gel begins to form as the gelling ion of the particles begins crosslinking alginate polymers from the particles and the soluble alginate polymers in solution (in situ) ([0035]).  Melvik teaches that the dispersion may be dispensed within an individual as a liquid/slurry to a site where an alginate gel matrix is desirable ([0036]).  Melvik also teaches that the dispersion in the form of a slurry can be poured, injected and otherwise self-gel/set within a mold or cavity to form the shape of such mold or cavity ([0053]-[0054] and [0062]).  Melvik further teaches filling artificial nerve conduits (i.e., a cavity extending between a first end and a second end that is configured to receive the nerve therethrough) with self-gelling alginate to create constructs with improved guidance and biocompatibility for nerve regrowth ([0095]; i.e., growth permissive).  It is noted that the instant specification describes nerve wraps and nerve conduits as structurally similar ([0072], [0078], 
Melvik is silent to the steps of identifying a first nerve end of a first nerve and a second nerve end of a second nerve to be coated; positioning the first and second nerve ends into a cavity at least partially defined by a first form (instant claim 8).  Melvik is also silent to forming a conductive bridge between the first and second nerve ends (instant claims 15, 17 and 18).
Clements teaches a method for the treatment or repair of a peripheral nerve injury using the implantation of a wrap or conduit comprising positioning a first nerve end and a second nerve end into the wrap/conduit such that guided nerve growth can occur ([0019] and [0068]).  Clements also teaches that nerve conduits are known to link the ends of severed nerves and serve as bridge between the two ends ([0005]).
The references are both drawn to methods of treating/repairing nerves comprising a nerve wrap/conduit, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the steps of identifying a first nerve end of a first nerve and a second nerve end of a second nerve to be coated; positioning the first and second nerve ends into a cavity at least partially defined by a first form into the invention of Melvik as suggested by Clements with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Clements teaches that said methods steps are effective in the treatment/repair of nerves.
It would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included forming a conductive bridge 
Regarding instant claim 9, Melvik is silent to the limitation, “wherein a hydrophilic characteristic of the media cooperates with a hydrophobic characteristic of the form is configured to facilitate rapid release of the protective barrier from the form”.  
	MPEP 2112.01(I) states, 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

MPEP 2112(III) also states, 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims (emphasis added).	

prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product” (MPEP 2112.01(I)). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s method differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Thus, the combined teachings of Melvik and Clements render the instant claims prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Melvik et al. (US 2006/0159823 A1, Jul. 20, 2006, hereafter as “Melvik”) in view of Clements et al. (WO 2016/168669 A1, Oct. 20, 2016, hereafter as “Clements”), as applied to claim 8 above, and further in view of Friel (US 2019/0381144 A1, Jun. 19, 2018, hereafter as “Friel”).
	The instant invention is described above.
	Melvik and Clements teaches the elements described above.
	Melvik and Clements are silent to the limitation, “wherein at least one of the first nerve or the second nerve is from an allograft”.
	Friel teaches utilizing nerve allografts when the gap in an injured nerve is too large in conjunction with a nerve wrap/conduit ([0025], [0028], [0029], [0040]; Fig. 1).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included an allograft nerve in the invention of Melvik/Clements as suggested by Friel with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Friel teaches that utilizing a nerve allograft in conjunction with a nerve wrap/conduit is effective in bridging a larger gap in an in injured nerve.  
	Thus, the combined teachings of Melvik, Clements and Friel render the instant claim prima facie obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melvik et al. (US 2006/0159823 A1, Jul. 20, 2006, hereafter as “Melvik”) in view of Clements et al. (WO 2016/168669 A1, Oct. 20, 2016, hereafter as “Clements”), as applied to claim 8 above, and further in view of Agarwal et al. (US 2014/0336681 A1, Nov. 13, 2014, hereafter as “Agarwal”).
	The instant invention is described above.
	Melvik and Clements teaches the elements described above.
	Melvik and Clements are silent to the limitation, “wherein at least one of the first nerve or the second nerve is only partially transected”.
	Agarwal teaches methods for repairing injured, partially transected or severed (e.g., peripheral nerves) comprising nerve conduits ([0024]).
The references are all drawn to methods of treating/repairing nerves comprising a nerve wrap/conduit, thus, it would have been prima facie obvious to a person of ordinary skill in the art 
	Thus, the combined teachings of Melvik, Clements and Agarwal render the instant claim prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, 11 and 12 of copending Application No. 17/148,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims are substantially overlapping.
Instant claim 1 is drawn to a method of forming a nerve wrap, the method comprising: identifying a nerve; positioning the nerve at least partially within a form; introducing media into the form to at least partially surround the nerve; filling the media at least part way around the nerve; and permitting the media to form a protective barrier at least part way around the nerve.

Copending claim 1 is silent to the particular implant, a nerve wrap, however the same method steps are recited including identifying a nerve, positioning the nerve in a form, introducing media around the nerve to surround the nerve and allowing the media to form a protective barrier around the nerve.  Accordingly, the method steps of copending claim 1 would necessarily result in the particular implant, a nerve wrap, as recited in the instant claims.
Copending claim 9 is drawn to a method of in situ formation of an implant, comprising the steps of: identifying an implant formation site; positioning a form having an implant cavity at the site; introducing media into the cavity to form an implant precursor; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form the implant; wherein a hydrophilic characteristic of the media cooperates with a hydrophobic characteristic of the cavity to facilitate a rapid release of the implant from the cavity following the transformation.  Copending claims 11 and 12 further limit the implant to a nerve conduit and nerve wrap.
Copending claim 9 is silent to the steps of identifying a nerve and positioning the nerve at least partially within a form, however, copending claims further limit the implant to a nerve .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617